DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/02022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 24, the limitation “the core sheet comprises a honeycomb configuration” is recited in lines 1-2. While the Specification [0052] discloses, “the middle layer comprises a core sheet construction, it is conceivable that the middle layer may comprise a construction that is other than a core sheet. As an example, the middle layer may comprise a brazed honeycomb construction.” There is no support to broadly recite the core sheet being any type of honeycomb configuration.  
In reference to claim 25, while the Specification [0048] discloses “The difference in thermal expansion between the inner face sheet (i.e., the inner wall with the lower thermal expansion coefficient and closer to the aircraft engine) and the outer face sheet (i.e., the outer wall with the higher thermal expansion coefficient and farther away from the aircraft engine) reduces thermally induced stress in the superplastic panel. As such, the superplastic panel is capable of operating at higher temperatures with reduced thermally induced stress.” Further, [0050] discloses “the material of the first face sheet 110 and the material of the second face sheet 120 of the superplastic panel 100 can each be selected and tailored to reduce thermally induced stress in the superplastic panel 100 depending upon the particular application of the superplastic panel (e.g., in an inner wall/outer wall of a thrust reverser of an aircraft engine).” 
There is no support to broadly recite “the first coefficient of thermal expansion of the first thermal expansion material of the inner face sheet and the second coefficient of thermal expansion of the second thermal expansion material of the outer face sheet reduce the thermally induced stress”. It is suggested to insert “the difference between” in line 2 before “the first coefficient of thermal expansion”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-7, 10-12, 14-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2017/0342516) in view of INCOLOY® Alloy 909 and Runyan et al. (WO 2014/200499) (Runyan) taken in further view of evidence by INCONEL® alloy 625.
	The Applicant has provided the non-patent literature documents, INCOLOY® Alloy 909 and INCONEL® alloy 625 with the IDS filed 01/22/2020. The citation of prior art in the rejection refers to the provided documents. 
In reference to claims 1, 3, 6, 10-11 and 14-20, Dean discloses an expanded sandwich structure ([0049]) (corresponding to an expanded panel). The sandwich structure includes a core having a first major side and an opposed second major side ([0021]). A first liner sheet is bonded to the first major side of the core and a second liner sheet is bonded to the second major side of the core, thereby sandwiching the core between the first liner sheet and the second liner sheet ([0021]) (corresponding to an inner face sheet; an outer face sheet; and a core sheet intercoupled between the inner face sheet and the outer face sheet; the outer face sheet is spaced apart from the inner face sheet).
Dean further discloses compositionally, the second liner sheet is the same material as the core and a different material from the first liner sheet ([0031]). The second liner sheet and core are a metallic material of nickel alloy 625 ([0031]; [0025]), therefore it is clear the second liner sheet and core have a coefficient of thermal expansion between 7.1 to 9 ppm/ºF, a density of 0.305 lb/cu.in and a composition comprising a minimum of 58% nickel, 20-23% chromium, a max of 5% iron, 8-10% molybdenum and 3.15-4.15 niobium, as evidence by Table 1 on page 1 and Table 3 on page 2 of INCONEL® alloy 625 (corresponding to an outer face sheet made of a second thermal expansion material that is different from the first thermal expansion material and that has a second coefficient of thermal expansion between 7 ppm/ºF and about 10 ppm/ºF; the core sheet is made of a third thermal expansion material and has a third coefficient of thermal expansion between 7 ppm/ºF and 10 ppm/ºF; the outer face sheet has a density between about 0.25 lbs/in3 and about 0.40 lbs/in3; the core sheet has a density between about 0.25 lbs/in3 and about 0.40 lbs/in3; the outer face sheet comprises a nickel alloy; the core sheet comprises a nickel alloy; the outer face sheet comprises nickel, chromium, iron, molybdenum and niobium; the core sheet comprises nickel, chromium, iron, molybdenum and niobium; the core sheet comprises nickel, chromium, iron, molybdenum and niobium; the outer face sheet is formed from a nickel alloy comprising 58.0 wt% nickel, 20.0 wt% to 23.0 w% chromium, at most 5.0 wt% iron, 8.0 wt% to 10.0 wt% molybdenum, and 3.15 wt% to 4.15 wt% niobium; the core sheet is formed from a nickel alloy comprising 58.0 wt% nickel, 20.0 wt% to 23.0 w% chromium, at most 5.0 wt% iron, 8.0 wt% to 10.0 wt% molybdenum, and 3.15 wt% to 4.15 wt% niobium).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Dean does not explicitly disclose (1) the first liner sheet is made of a first thermal expansion material that has a first coefficient of thermal expansion between 4.0 ppm/ºF and about 5.5 ppm/ºF or (2) the sandwich panel when in service on a thrust reverser of an aircraft engine, the first liner sheet faces toward the aircraft engine and the second liner sheet faces away from the aircraft engine, as presently claimed.
With respect to (1), Dean discloses compositionally, the first liner sheet has a different composition from the second liner sheet and is a metallic material ([0029]; [0031]).
INCOLOY® Alloy 909 discloses INCOLOY® alloy 909 is a nickel-iron-cobalt alloy whose outstanding characteristics are a constant low coefficient of thermal expansion, a constant modulus of elasticity and high strength (p. 1). The properties of INCOLOY alloy 909 are attractive for rocket-engine thrust chambers (p. 1). The coefficient of expansion is approximately 4.3 x 10-6 in/in/ºF and the density is 0.296 lb/in3 (p.1, Physical and Mechanical Properties) (corresponding to the inner face sheet has a coefficient of thermal expansion between about 4.0 ppm/°F and about 5.5 ppm/°F; the first face sheet has a density between about 0.25 lbs/in3 and about 0.40 lbs/in3). INCOLOY alloy 909 has a composition comprising 35-40% nickel, 12-16% cobalt, 4.3-5.2% niobium, 1.3-1.8% titanium and a balance of iron (p. 1, Table 1) (corresponding to the inner face sheet comprises an iron alloy; the inner face sheet comprises iron, nickel, cobalt, niobium and titanium; the inner face sheet is formed from an iron alloy comprising 35.0 wt% to 40.0 wt% nickel, 12.0 wt% to 16.0 wt% cobalt, 4.3 wt% to 5.2 wt% niobium, and 1.3 wt% to 1.8 wt% titanium). The combination of low expansion and constant elastic modulus, in conjunction with relatively high thermal conductivity, makes INCOLOY alloy 909 highly resistant to thermal fatigue and thermal shock (p.1, Physical and Mechanical Properties).
In light of the motivation of INCOLOY® Alloy 909, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use Incoloy alloy 909 as the material of the first liner sheet of the sandwich structure of Dean, in order to provide a first liner sheet material that is highly resistant to thermal fatigue and thermal shock.
With respect to (2), Dean discloses the sandwich structure is included in an aircraft and facilitates the manufacture of complex, non-planar assemblies ([0018]; [0054]).
Runyan discloses a propulsion system comprising a turbine jet engine and an engine nacelle (p.1, lines 22-25). The nacelle includes a fan duct, also known as a thrust reverser. The fan duct includes the SPF/DB inner wall (p. 3, lines 14-16) (corresponding to a thrust reverser of an aircraft engine).
Runyan further discloses the inner wall is a sandwich structure having a hot side face sheet against the engine core, a cold side face sheet that forms an inner surface of the fan duct and a sandwich core between the face sheets, the hot side face sheet is made of a material having better heat resistance than the cold side face sheet (p. 4, lines 28-32) (corresponding to the inner face sheet faces toward the aircraft engine and the outer face sheet faces away from the aircraft engine). The SPF/DB structure is formed into a complex shape having a curvature (p.6, lines 13-15).
In light of the disclosure of Runyan of using the sandwich structure comprising the hot side face sheet, a cold side face sheet and a core therebetween, wherein the hot side face sheet has better heat resistance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the sandwich structure of Dean in view of INCOLOY® Alloy 909 as the inner wall of the fan duct, in order to provide the fan duct’s inner wall with better corrosion resistance and thermal protection (Runyan, p. 5, lines 23-26).
Given that the sandwich structure of Dean in view of INCOLOY® alloy 909 and Runyan is substantially identical to the present claimed expanded panel in composition and structure, it is clear that the first liner sheet and the second liner sheet would intrinsically have a difference in thermal expansion between the first liner sheet and the second liner sheet that reduces thermally induced stress in the expanded sandwich structure due to a thermal gradient across the sandwich structure produced by the turbine engine.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 7, Dean in view of INCOLOY® alloy 909 and Runyan disclose the limitations of claim 1, as discussed above. Given that the first liner sheet and second liner sheet of Dean in view of INCOLOY® alloy 909 and Runyan is substantially identical to the present claimed inner face sheet and outer face sheet in composition and structure, it is clear that the first liner sheet is intrinsically capable of withstanding a temperature up to of above 1000 ºF higher than the second liner sheet without degradation of the sandwich structure when the first liner sheet is exposed to more heat than the second liner sheet.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 12, Dean in view of INCOLOY® alloy 909 and Runyan disclose the limitations of claim 1, as discussed above. Dean discloses the sandwich structure is formed from a metallic material and the heating step heats the sandwich structure to a temperature sufficient to render the metallic material superplastic ([0042]) (corresponding to the expanded panel comprises a superplastic panel).
In reference to claim 21, Dean in view of INCOLOY® alloy 909 and Runyan disclose the limitations of claim 1, as discussed above. Dean discloses the cross-sectional thickness T1 of the core of the sandwich structure may be relatively thick, as compared to the cross-sectional thicknesses T2, T3 of the first liner sheet and the second liner sheet (e.g., T1 > T2 and T1> T3) ([0022]) (corresponding to the core sheet has a thickness that is greater than each one of the inner face sheet and the outer face sheet).
In reference to claim 22, Dean in view of INCOLOY® alloy 909 and Runyan disclose the limitations of claim 1, as discussed above. Dean discloses each of the first liner sheet and the second liner sheet are welded to the core ([0028]; [0030]) (corresponding to the inner face sheet and the outer face sheet are welded to the core sheet to provide a precursor panel). Dean further discloses heating the sandwich pane to a temperature sufficient to render the metallic material superplastic and pressurizing the core with a gas to expand the heated sandwich structure ([0042]; [0007]) (corresponding to the precursor panel is superplastically formed to provide the expanded panel).
	However, it is noted that the present claims are drawn to a product and not drawn to a method of making (i.e., welding and superplastically forming). Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Dean in view of INCOLOY® Alloy 909 and Runyan meets the requirements of the claimed product, Dean in view of INCOLOY® Alloy 909 and Runyan clearly meets the requirements of the present claim.
In reference to claim 24, Dean in view of INCOLOY® alloy 909 and Runyan disclose the limitations of claim 1, as discussed above. Dean discloses the core has a honeycomb structure ([0023]) (corresponding to the core sheet comprises a honeycomb configuration).
In reference to claim 25, Dean in view of INCOLOY® alloy 909 and Runyan disclose the limitations of claim 1, as discussed above. Given that the first liner sheet and second liner sheet of Dean in view of INCOLOY® alloy 909 and Runyan is substantially identical to the present claimed inner face sheet and outer face sheet in composition and structure, it is clear that the coefficient of thermal expansion of the first liner sheet and the coefficient of thermal expansion of the second liner sheet are intrinsically capable of reducing the thermally induced stress in the expanded sandwich structure when the hot side first liner sheet is exposed to a first temperature and the cold side second liner sheet is exposed to a second temperature; and the first temperature is up to 800ºF higher than the second temperature. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of INCOLOY® alloy 909 and Runyan as applied to claim 1 above, and further in view of Campbell et al. (US 4,254,188) (Campbell).
In reference to claims 8 and 9, Dean in view of INCOLOY® Alloy 909 and Runyan discloses the limitations of claim 1, as discussed above. Dean further discloses the cross-sectional thickness T1 of the core of the sandwich structure may be relatively thick as compared to the cross-sectional thickness T2, T3 of the first liner sheet and the second liner sheet ([0022]).
Dean in view of INCOLOY® Alloy 909 and Runyan does not explicitly disclose the first liner sheet has a thickness between about 0.01 inches and about 0.125 inches, the second liner sheet has a thickness between about 0.01 inches and about 0.125 inches and the core has a thickness of between about 0.01 to 0.10 inches, as presently claimed.
Campbell teaches a metallic reinforced panel including face sheets and a metallic core structure consisting of a plurality of securement core strips (col. 2, lines 62-65). The thickness of the core strips are fabricated from material having a thickness of approximately 0.002 inches and the face sheets are fabricated from material of 0.05 inches (col. 6, lines 44-47) (corresponding to the inner face sheet has a thickness between about 0.01 inches (0.025 centimeters) and about 0.125 inches (0.318 centimeters) and the outer face sheet has a thickness between about 0.01 inches (0.025 centimeters) and about 0.125 inches (0.318 centimeters)).
In light of the disclosure of Campbell, it would have been obvious to one of ordinary skill in the art to have the first liner sheet and the second liner sheet to have a thickness of 0.05 inches, in order to provide a working metallic core sandwich structure.
Dean in view of INCOLOY® Alloy 909, Runyan and Campbell teaches the cross-sectional thickness of the core is at least 1.5 times greater than the cross-sectional thickness of the first liner sheet (Dean, [0022]), therefore it is clear the thickness of the core is at least 0.075 inches (i.e., 0.05inches* 1.5 = 0.075 inches) (corresponding to the core sheet has a thickness between about 0.01 inches (0.025 centimeters) and about 0.10 inches (0.254 centimeters)).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, Dean in view of INCOLOY® Alloy 909 and Runyan discloses the claimed invention except for a thickness of each of the first liner sheet and second liner sheet between about 0.01 to about 0.125 inch and a thickness of the core between about 0.01 to about 0.10 inch, as presently claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have a thickness of each of the first liner sheet and second liner sheet between about 0.01 to about 0.125 inch and a thickness of the core between about 0.01 to about 0.10 inch, since such a modification would have involved a mere change in the size a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
In response to amended claim 1, which now recites an expanded panel wherein when the expanded panel is in service on the thrust reverser of the aircraft engine, the inner face sheet faces toward the aircraft engine and the outer face sheet faces away from the aircraft engine, it is noted that Dean and Haynes et al. (US 2009/0169918) (Haynes) alone or in combination no longer meet the presently claimed invention. Therefore, the previous 35 U.S.C. 103 rejections over Dean in view of Haynes and Dean in view of Haynes and INCONEL® alloy 909 are withdrawn from record. However, the amendment necessitates a new set of rejections set forth above. 

Applicants primarily argue:
“It is respectfully submitted that Dean does not disclose or suggest that the sandwich structure forms a portion of a thrust reverser of an aircraft engine. Dean also does not disclose or suggest that the first liner sheet and the second liner sheet have different thermal expansions or that the difference in thermally expansions is configured to reduce thermally induced stress in the sandwich structure due to a thermal gradient produced by the aircraft engine. 
Applicant notes that while Dean generally discloses that the material compositions of the first liner sheets and the second liner sheet may be different, Dean fails to provide any suggestion or motivation with regard to any reason why different compositions of the first liner sheet and the second liner sheet would be selected. Dean certainly fails to provide any suggestion that different materials be selected based on thermal expansion.”
Remarks, p. 7
The examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant primarily argues that Dean does expressly teach the sandwich structure is for a thrust reverser of an aircraft engine or that the first liner sheet and the second liner sheet have different thermal expansions. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Dean does not disclose the entire claimed invention.  Rather, INCOLOY® Alloy 909 and Runyan are relied upon to teach claimed elements missing from Dean, as discussed in the rejection set forth above.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV
While Dean does not explicitly teach the coefficient of thermal expansion of the first liner sheet and the second liner sheet, Dean does disclose the second liner sheet is nickel alloy 625 and the first liner sheet is compositionally different from the first liner sheet ([0031]). 
INCOLOY® Alloy 909 provides proper motivation to combine, namely to provide a first liner sheet material that is highly resistant to thermal fatigue and thermal shock. Therefore, absent evidence to the contrary, it is the examiner position one of ordinary skill in the art would be motivated to combine Dean with INCOLOY® Alloy 909.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784